February 13, 2004


Mr. Reagan M. Brown
Fulbright & Jaworski, L.L.P.
1301 McKinney, Suite 5100
Houston, TX 77010-3095

Ms. Heather Donise Bailey
Haynes & Boone, LLP
901 Main Street, Suite 3100
Dallas, TX 75202-3789
Mr. Brent William Bailey
Shackleford, Melton & McKinley, LLP
10100 N. Central Expwy., Ste. 600
Dallas, TX 75231

RE:   Case Number:  02-0778
      Court of Appeals Number:  05-01-00822-CV
      Trial Court Number:  CC008576D

Style:      PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY
      v.
      BRENT BAILEY AND HEATHER BAILEY

Dear Counsel:

      Today, the Supreme Court of Texas granted the petition for  review  in
the above styled case  without  hearing  oral  argument.  See  the  enclosed
opinion and judgment.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Earl     |
|   |Bullock      |
|   |Ms. Lisa Matz|